Citation Nr: 1127071	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-28 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for a right testicle disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1980 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for residuals of a hydrocelectomy of the right testicle and assigned an initial noncompensable (i.e., 0 percent) rating - retroactively effective from April 28, 2004, the date of receipt of the claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In February 2007, as support for his claim, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

In July 2007, the Board remanded the Veteran's claim for a higher initial rating for his right testicle disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The Board also assumed jurisdiction over a derivative TDIU claim and remanded that claim, too.  See Rice v. Shinseki, 251 F.3d 1378, 1384 (2001); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); and Bowling v. Principi, 15 Vet. App. 1 (2001).  See also VAOPGCPREC 6-96 (Aug. 16, 1996); and VAOGCPREC 12-2001 (July 6, 2001).

In December 2009, the Board again remanded the Veteran's claims to the RO via the AMC - this time to provide him a Supplemental Statement of the Case (SSOC) addressing additional evidence submitted since and in response to the Board's prior remand.  38 C.F.R. §§ 19.31, 19.37 (2010).  The AMC issued this SSOC in March 2010 continuing to deny his claims, so they are again before the Board.


FINDINGS OF FACT

1.  The Veteran has chronic testicular pain and voiding interval of one to two times per night and approximately every two hours during the day.

2.  He has just one service-connected disability, this right testicle disability, which, as a result of this decision, is now rated as 10-percent disabling rather than noncompensable.

3.  This case does not present such an exception or unusual disability picture as to render impractical the application of the regular rating schedule standards and warrant extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 10 percent rating for the right testicle disability, though no greater rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115b, 4.124a, Diagnostic Codes, 7599-7523, 8730 (2010).

2.  The criteria are not met, however, for a TDIU on a schedular basis or for referral for extra-schedular consideration.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veterans Court further held in Vazquez-Flores v. Peake that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2004, March 2006, August 2007, June 2008, and July 2008.  The letters informed him of the evidence required to substantiate his underlying claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of his claim.

In cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the rating assigned for the disability or effective date, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And the Veteran received this required SOC in June 2006 and SSOCs in September 2006 and March 2010 citing the governing statutes and regulations and discussing the reasons and bases as to why a higher initial rating was not assigned for his right testicle disability.  The most recent March 2010 SSOC also addressed his derivative TDIU claim.

And, in any event, VA also has complied with the Court's holding in Dingess by also apprising the Veteran in the March 2006, August 2007, June 2008, and July 2008 letters of the downstream disability rating and effective date elements of his increased-rating claim.  So he received this additional Dingess notice although not legally required.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all medical and other records that he identified as potentially relevant.  He was also examined for VA compensation purposes in December 2005 and December 2008.  The examination reports and medical and other evidence in the file provide the information needed to assess the severity of his right testicle disability in relation to the applicable rating criteria and this disability's affect on his employability, the determinative issues concerning his claims.  And although that most recent examination was about 21/2 years ago, there is sufficient other evidence in the file upon which to increase the rating for his right testicle disability without the need to have him reexamined.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  A new examination is not required by the mere passage of time - especially, as here, where the claims are at least partly being granted rather than denied.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Whether a Compensable Rating is Warranted for the Right Testicle Disability

A. Schedular Criteria

In the February 2006 decision at issue, the RO granted service connection for residuals of a hydrocelectomy of the right testicle and assigned an initial noncompensable (0 percent) rating.  The Veteran appealed for a higher initial rating for this disability.  For the reasons and bases discussed below, the Board finds that a higher 10 percent rating is more appropriate for this condition, though no greater rating.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must consider whether to "stage" the rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a "staged" rating would be necessary.  

In this case, the Veteran's right testicle disability is currently rated at the noncompensable level under Diagnostic Codes 7599-7523 for complete atrophy of one testis.  38 C.F.R. § 4.115b (2010).  A higher 20 percent rating requires complete atrophy of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 based on loss of use of a creative organ).  However, as this particular Veteran has just one testicle that is service connected, not both, Diagnostic Code 7523 does not provide a basis for assigning a compensable rating.  The Board therefore will consider whether application of any other diagnostic code would allow for a compensable rating.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Any change in diagnostic code by a VA adjudicator must be specifically explained).

DC 7525 for chronic epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a, which rating criteria provide a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

DC 7529 for benign neoplasms of the genitourinary system instructs the evaluator to rate the disability based on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.

Renal dysfunction is rated at the noncompensable level if there is albumin and casts with a history of acute nephritis; or there is hypertension at the noncompensable level under DC 7101.  A 30 percent rating is warranted if there is constant or recurring albumin with hyaline and granular casts or red blood cells; or transient or slight edema; or hypertension that is at least 10 percent disabling.  A 60 percent rating is warranted if there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension that is at least 40 percent disabling.

Voiding dysfunction may be rated based on frequency, urine leakage or obstructed voiding.  Ratings based on urinary frequency allow for a 20 percent rating where the daytime voiding interval between one and two hours, or awakening to void three to four times per night.  Urinary frequency characterized by daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

Ratings based on urine leakage, including continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence allow for a 20 percent rating where the Veteran is required to wear of absorbent materials that must be changed less than two times per day.  Urine leakage which requires the wearing of absorbent materials that must be changed two to four times per day is evaluated as 40 percent disabling.  Lastly, urine leakage that requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is evaluated as 60 percent disabling.

Ratings based on obstructed voiding allow for a 10 percent rating where there is marked hesitancy, weak or slow stream or decreased force of stream.  Urinary retention that requires catheterization warrants a 30 percent rating.


DC 8530 for paralysis of the ilioinguinal nerve provides for a noncompensable rating for mild or moderate paralysis, and a 10 percent rating for severe to complete paralysis.  A maximum 10 percent disability rating is assigned for neuritis and neuralgia of the ilioinguinal nerve analogously when these disorders cause manifestations analogous to severe to complete paralysis.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8530, 8630, 8730.

VA's Rating Schedule does not define the words "mild," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Applying these alternative diagnostic criteria to the facts of this case, the Board finds that the Veteran's right testicle disability warrants a higher 10 percent rating under DC 8730, though no greater rating.  The evidence supporting this conclusion is his VA outpatient treatment records, his testimony under oath during his February 2007 videoconference hearing, and the results of his VA examinations in December 2005 and December 2008.

The December 2005 VA examination found the Veteran's abdomen was soft, nontender and nondistended.  There were no masses, hernias or costovertebral angle tenderness.  He had a normal circumcised phallus with normal urethral meatus.  Testicles were descended bilaterally and felt fairly normal.  There was some tenderness diffusely of the right testicle.  The examiner diagnosed chronic right testicular pain more likely than not related to previous surgery for hydrocele repair.  The examiner indicated that he could not determine how significantly the testicular pain impacts the quality of the Veteran's life because, although the Veteran reported the pain so severe that it caused an inability to stand or crawl, he also indicated that he had not sought treatment for the pain.

The VA treatment records indicate the Veteran was seen in February 2006 for complaints of chronic recurrent testicular pain.  He was given NSAIDs and tequin.  

In March 2006 he again complained of testicular pain.  The examiner indicated it was unclear whether the pain was prostodynia or chronic epididymitis.  The Veteran was scheduled for an ultrasound and urology consultation but appears to have missed those appointments.  A June 2006 record indicates chronic groin pain.

An August 2006 VA treatment record found normal circumcised male phallus with normal distribution of pubic hair.  The penis was without lesions or discharge.  Testes were symmetrical.  The right testicle was tender to palpation.  The left testicle was lower than the right and larger in shape and size.  No mass was appreciated in either testicle.  The examiner diagnosed testicular pain, prescribed tramadol, and referred the Veteran for an ultrasound.

During his February 2007 videoconference hearing, the Veteran testified under oath that his normal occupation was as a barber, but that, due to the extent of his testicular pain he was having trouble standing long enough to perform this job.  He said in the past he would leave the shop earlier if his pain was bothering him, but that he had recently stopped working entirely.  He reported that the pain also stopped him from doing activities like throwing a ball with his children.

During VA treatment in November 2007, the Veteran reported that his testicles hurt all the time and sometimes swell up.  He said that he was unable to urinate without difficulty and that he was able to ejaculate but with some pain and discomfort.  The examiner observed the testes and the base of the penis were tender to light palpation.  The examiner did not detect a mass or inguinal hernia on examination.  A December 2007 scrotum ultrasound found both testes and epididymis showed normal echogenicity.  There was no evidence of testicular mass, acute epididymal orchitis or hydroceles.  The Veteran was seen again on January 2008 for testicular pain and prescribed Tylenol 3.  

During a June 2008 treatment visit, the Veteran denied urinary tract infections, genitourinary malignancy, gross hematuria, dysuria, frequency and urgency.  He reported nocturia one to two times per night with emptying and adequate flow of stream.  He reported scrotal pain on ejaculation.  The examiner indicated the Veteran had had a scrotal ultrasound with normal findings and that they would perform a urine culture to confirm there was no infection.  The Veteran was referred to pain management.  

The December 2008 VA examination found the Veteran's abdomen was soft, nontender and nondistended.  There were no masses or hernias.  He had a circumcised phallus and normal meatus.  His testicles were descended.  The right testicle was tender to palpation but not atrophic.  The examiner diagnosed chronic right testicular pain likely related to the hydrocele repair.  The examiner stated that he believed the symptom of chronic pain was related to scarring or neuropathic pain but that he was unsure why the pain would be to the level of severity described by the Veteran.  He stated that he was doubtful that the pain was as severe as described by the Veteran because the Veteran would not consider an elective orchiectomy to reduce his pain.

The Veteran's disability warrants a higher 10 percent rating under DC 8730 to compensate him for his chronic testicular pain, which is well documented both subjectively and objectively, although the VA compensation examiner is uncertain of the actual extent of this pain insofar as whether it really is as bad as the Veteran is claiming.  Regardless, even this VA examiner does not dispute the Veteran experiences some measure of chronic pain as a consequence of this disability.  Indeed, there have been several diagnoses of testicular pain and both the December 2005 and December 2008 VA examiners confirmed this pain is related to the Veteran's hydrocelectomy in service.

The Board does not find that a rating higher than 10 percent is warranted under DC 7525 or DC 7529, however, because the Veteran has not had evidence of recurrent urinary tract infections, renal dysfunction, daytime voiding interval between one and two hours, or awakening to void three to four times per night (versus a bit less frequently).  There is one indication of empirical treatment with antibiotics for possible epididymitis or prostatitis, although it does not appear that the urinalysis or ultrasound results confirmed these provisional diagnoses.  There has not been treatment for urinary tract infections, including long-term drug therapy, 1-2 hospitalizations per year, or intermittent intensive management necessary for the 10 percent rating under DC 7525.  The Veteran did report awaking to urinate one to two times per night and urinating seven to eight times a day, but this frequency would not support the higher 20 percent rating for voiding dysfunction.

The main residual symptom of the Veteran's hydrocelectomy is chronic testicular pain, and the other possible symptoms include treatment with antibiotics and voiding interval of one to two times per night and approximately every two hours during the day, which are insufficient for compensable ratings under other diagnostic codes.  So his disability is most appropriately rated as 10-percent disabling under DC 8730.  As his condition has never been more than 10-percent disabling since the granting of service connection, there is no basis to "stage" this rating under Fenderson.

B.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 10 percent for the Veteran's right testicle disability contemplates the extent and severity of his symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence this disability has caused frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.  Most, if not all, of the evaluation and treatment he has received for this disability (with the possible exception of his surgery during service) has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  And regarding his employment, he has alleged that his testicular pain is the sole reason he discontinued working as a barber.  But the December 2008 VA compensation examiner did not find objective evidence that the Veteran's pain and functional limitations are as severe as he is claiming, to in turn suggest that his pain is causing marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, which, again, is now 10 percent rather than noncompensable primarily to compensate him for his chronic pain.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Whether the Veteran is Entitled to a TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

Even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating also may be assigned on the basis of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).  So even if the veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), extra-schedular consideration is to be given.  Id. See, too, 38 C.F.R. § 3.321(b)(1).

A Veteran may be considered as unemployable upon termination of employment that was provided on account of disability, or in which special consideration or accommodation was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining or finding employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See, too, 38 C.F.R. §§ 4.1, 4.15 (2010).

As a result of this decision in this appeal, the Veteran now has a higher 10 percent rating for his right testicle disability.  But even this slightly greater rating is insufficient to meet the threshold minimum rating requirement of § 4.16(a) because his right testicle disability is his only service-connected disability, so it has to be rated as at least 60-percent disabling, which it clearly is not even after this decision increasing its rating from 0 to 10 percent.

It is also as mentioned, however, possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined the Veteran is incapable of securing and maintaining substantially gainful employment on account of this service-connected disability, even if he does not meet the threshold minimum rating requirements of § 4.16(a).  However, the Board does not find that referral of this derivative TDIU claim for extra-schedular basis is warranted because there is no competent and credible evidence indicating his right testicle disability precludes him from obtaining and maintaining all forms of employment (physically demanding and/or more sedentary) that could be considered substantially gainful.  Although, as already alluded to, he reported that he could not continue working as a barber because his testicular pain made it difficult to stand for long periods of time, there is no indication his condition would prevent him from working in a position (given his level of education, training, etc.) that does not require prolonged standing.  Additionally, the December 2008 VA examiner was doubtful that the level of pain and functional limitation described by the Veteran were accurate because the objective findings did not support this claimed level of pain.  Therefore, the Board finds that the Veteran does not meet the schedular criteria for a TDIU and does not warrant referral for extra-schedular consideration, either.

In increasing the rating for his disability from 0 to 10 percent, the Board resolved all reasonable doubt concerning the severity of his disability in his favor.  38 C.F.R. §§ 4.3, 4.7.  But the preponderance of the evidence is against assigning an even greater rating or TDIU.


ORDER

A higher 10 percent rating is granted for the right testicle disability, subject to the laws and regulations governing the payment of VA compensation.

But the claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


